Citation Nr: 1307106	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-15 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this claim in August 2011 for further development.  It now returns for appellate review. 

In March 2011, the Veteran testified at a Board hearing before the undersigned, which was held at the St. Petersburg RO.  A transcript of the hearing is in the claims file. 

In October 2012, the Board referred this case for a medical expert opinion.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2012).  The requested opinion was issued by a VA neurosurgeon in December 2012.  A copy of the medical opinion was provided to the Veteran and his representative in December 2012, and they were provided 60 days from the date of the letter to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2012).  See Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran and his representative did not respond to this letter, and the 60-day time period has passed.  Therefore, the Board will proceed with appellate review.  See id.


FINDING OF FACT

The Veteran's disc disease of the cervical spine did not manifest during active military service, and the preponderance of the evidence shows that it was caused by a motor vehicle accident in September 2004, and is also associated with age-appropriate degeneration, rather than a choking incident during service. 



CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 




I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a December 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Therefore, the duty to notify has been satisfied.  See id.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  In accordance with the Board's August 2011 remand directives, the Veteran's VA treatment records from the James Haley VA Medical Center (VAMC) from January 2001 through September 2004 have been associated with the file.  Private treatment records from Tampa General Hospital dating from September 2004 have also been obtained in accordance with the Board's remand directives.  As instructed by the Board, RO also made efforts to obtain the Veteran's treatment records from Dr. Basra, the Pain Institute of Tampa, and Loretto Hospital of Chicago, including those dated prior to 2005.  Specifically, the RO sent a September 2011 letter to the Veteran requesting him to furnish release forms authorizing VA to request these records on his behalf.  The authorized release forms were enclosed with the letter.  The Veteran did not respond to this letter, and he was notified of VA's inability to obtain these records due to the lack of authorization in a June 2012 supplemental statement of the case (SSOC).  Thus, further efforts to obtain these records are unwarranted.  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the Board's August 2011 remand directive, a VA examination addressing cervical spine conditions was performed in April 2012.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided an explanation for the opinion stated.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, as noted above, the Board obtained a medical expert opinion from a VA neurosurgeon in December 2012.  The VA doctor reviewed the relevant evidence of record and provided a complete explanation for the opinion stated, which took into account the choking incident in service, as directed by the Board.  Thus, there is sufficient information for the Board to make a fully informed decision on this claim.  See id.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been alleged.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

The Board also finds that there has been substantial compliance with its remand directives to obtain the Veteran's VA treatment records, make appropriate efforts to obtain his private records, and to provide a VA examination, as discussed above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Analysis

The Veteran claims entitlement to service connection for a cervical spine disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 2013 WL 628429, at *4 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 2013 WL 628429, at *15 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 2013 WL 628429, at *9.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at *14.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.at *13-14.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *13; see also id. at *9-11, *15-16 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran has been diagnosed with disc disease of the cervical spine, and osteoarthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

The Veteran's disc disease of the cervical spine is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for osteoarthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board must assess the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

As reflected in a February 2005 private treatment record, an MRI study conducted in September 2004 revealed disc herniation at C4-5 and a disc protrusion at C5-6, as well as mild diffuse spondylosis in all cervical discs, and some effacement of the ventral dura at C6-7.  At the March 2011 Board hearing and in his January 2007 application for service connection, the Veteran stated that his cervical spine disability stemmed from being choked during active service by a patient in a neuropsychiatric ward.  He reported at the April 2012 VA examination that his neck pain never resolved from this incident and that he currently had constant neck pain which was aggravated by a September 2004 motor vehicle accident (MVA).  At the March 2011 Board hearing, the Veteran testified that he had a stiff neck for "a good month" following the choking incident and continued to experience frequent stiff necks.  However, he did not seek treatment for his neck pain during service or prior to the September 2004 MVA.  He indicated that he did not report his neck pain because he was more focused on a low back disorder.  

The service treatment records show that in May 1976 the Veteran was choked by a patient but did not have any complaints except anxiety.  It was noted that he had a scrape on the right side of his neck.  The service treatment records do not reflect any other diagnosis with regard to the neck and no complaints of neck pain.  The December 1976 separation examination shows that the Veteran's spine was found to be normal on examination.  In the accompanying report of medical history, the Veteran indicated a history of several conditions, including infrequent knee pain from an injury a year earlier, but did not mention neck pain.  

Service records pertaining to the Veteran's reserve service show that in July 1978 he injured his low back in his civilian job, and underwent a laminectomy in August 1978.  According to a January 1980 private treatment record, the Veteran continued to be sore in the lower and middle back, and also had some soreness of the right knee.  There is no mention of cervical spine pain in this record.  Periodic examinations pertaining to the Veteran's enlistment in the Navy Reserve dated in January 1979 and March 1980 likewise reflect chronic low back pain but are negative for reports or notations of neck pain or pathology.  

A September 2003 VA treatment record reflects that the Veteran reported chronic low back and thoracic pain associated with the 1978 injury.  He did not report neck pain at this time. 

A February 2005 private treatment record shows that the Veteran reported a "new onset of cervical pain" resulting from the September 2004 MVA.  Based on MRI and x-ray studies, the Veteran was diagnosed with neck pain radiating to the left shoulder secondary to C4-5 and C5-6 disc herniation and multi-level degenerative disc changes "after an MVA in September of 2004."  This record also reflects that the Veteran had re-injured his low back in 1987 and 1990, and had additional laminectomies in these years.  However, there is no mention of an earlier history of neck pain or neck injuries in this record. 

At the April 2012 VA examination, the Veteran reported an injury to his neck in 1976 with resulting neck pain that never resolved and worsened over time.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's cervical spine disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained in support of this opinion that the service treatment records ("SMR") were silent for neck complaints and that the Veteran had age-appropriate degenerative disc disease of the cervical spine.  Moreover, the September 2004 post-service MVA was "much more likely the cause of his neck pain." 

In the December 2012 expert medical opinion by a VA neurosurgeon, the neurosurgeon reviewed the claims file and pertinent medical history and opined that the Veteran's neck disorder was "not at least likely to have had its clinical onset during active service, but rather [was] more consistent with the 2004 motor vehicle accident."  The examiner explained that the pathology revealed by the September 2004 MRI, as described in the February 2005 private treatment record, and in particular the large disc herniation at C4-5, was more consistent with an acute/subacute process of less than a decade.  The other changes shown by the MRI were more likely than not consistent with age appropriate degeneration.  The neurosurgeon further noted that the Veteran reported a "new onset" of neck pain following the MVA, and that prior pain treatment was for chronic low back pain following three lumbar spine surgeries.  

While the VA neurosurgeon's phrase "not at least likely" in the December 2012 opinion is ambiguous when considered in isolation, the overall opinion makes it clear that the examiner did not find it at least as likely as not that the Veteran's cervical spine disability was incurred in active service, but rather found it more likely caused by factors unrelated to service, namely the car accident and the natural aging process.

In carefully reviewing the evidence of record, the Board finds that while a current disability of the cervical spine has been established, the preponderance of the evidence shows that it was not incurred in or aggravated by active service.  Although the Veteran asserts that he has experienced neck pain ever since the May 1976 choking incident during active service, this assertion is not credible in light of its inconsistency with more probative evidence of record.  As noted above, the service treatment records are negative for neck pain or pathology of the cervical spine.  In this regard, the evidence shows that the Veteran did not report neck pain at the time of the choking incident.  Rather, only a scratch on the neck and the Veteran's anxiety from this incident were noted.  Moreover, he did not report neck pain at any other time during service or at separation.  However, he did report occasional knee pain at separation resulting from an injury that occurred over a year earlier, and the Navy Reserve records following active service amply document the Veteran's complaints of pain in the low and middle back following the 1978 injury in his civilian job.  They do not once mention neck pain.  The Veteran did not report neck pain as late as September 2003 when he was seen at VA for his chronic low back pain.  Indeed, there is no mention of neck pain until after the Veteran was injured in the September 2004 MVA.  The Veteran himself stated at the Board hearing that he did not seek treatment for neck pain prior to the MVA.  

Thus, there is not merely an absence of evidence of record, but rather evidence which is starkly inconsistent with the Veteran's assertion that he has experienced neck pain ever since the choking incident in active service, and instead shows that his neck pain had its initial onset following the September 2004 MVA.  The contemporaneous treatment records discussed above are more probative than the statements made by the Veteran in support of his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Board has considered the possibility that the Veteran had ongoing neck pain which he simply did not report as he was more concerned about his low back pain and other medical issues.  However, the Veteran indicated at separation in the December 1976 report of medical history that he had "infrequent" knee pain following an injury that occurred a year earlier.  It would seem that if he reported such a history, he would also report ongoing neck pain from the choking incident which occurred only about half a year earlier.  In sum, it is simply not plausible that the Veteran would not once report neck pain either at this time or in the extensive medical records documenting other medical conditions such as back and knee pain if he indeed had such a history of neck pain following the May 1976 choking incident.  

The Court has held that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  In order to infer from this silence that a claimed disability did not manifest during active service, the Board must find that the service treatment records are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Id. (citing Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded)).  The Court noted that in making this determination, the Board may be required to consider the limits of its own competence on medical issues.  Id.; see also See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  For example, in Kahana, the Court held that the Board could not make an independent determination that an injury to the anterior cruciate ligament (ACL) would have been documented in the service treatment records without supporting medical evidence.  See id. at 434 (majority opinion).  

In this case, it is within the province of the Board to find it highly implausible that the Veteran's neck pain has been present ever since active service when he did not report cervical spine pain at the time he was treated for the neck scrape following the choking incident, or at separation, or until after the September 2004 MVA, notwithstanding the treatment records amply documenting other medical complaints, including orthopedic symptoms, as discussed above.  Moreover, the April 2012 VA opinion was partly based on the fact that the Veteran's service treatment records were silent for neck pain.  Thus, the April 2012 VA opinion, which was rendered by a medical doctor, provides supporting independent medical evidence for the Board's conclusion that neck pain would ordinarily have been documented in the service treatment records had it been present. 

Accordingly, given the inconsistency between the Veteran's report of ongoing or intermittent neck pain ever since active service and the contemporaneous evidence of record, the Board does not find it credible that the Veteran's neck pain has been present ever since he was choked by a patient during active service, or that pathology of the neck manifested at that time.  See Caluza v., 7 Vet. App. at 511.  Therefore, the Veteran's statements in this regard carry no weight and are outweighed by the more probative evidence to the contrary, which shows that the Veteran's neck pain had its initial onset following the September 2004 MVA.  See Washington, 19 Vet. App. at 368.  

Thus, the credible and probative evidence of record in the form of contemporaneous treatment records weighs against a finding either of chronicity during active service or a continuity of symptoms following active service.  See 38 C.F.R. § 3.303(b).  Rather, it shows that the Veteran's pathology of the cervical spine did not manifest until around 2004 and that it resulted from the intercurrent causes of the September 2004 MVA and appropriate age-related degeneration.  Consequently, service connection for the Veteran's cervical spine disorder cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. §  3.303(b) for chronic disabilities.  

Service connection may still be established if all the evidence of record shows that the Veteran's cervical spine disability is related to active service.  See 38 C.F.R. §§ 3.303(d).  However, such a relationship must be established by a medical nexus.  See 38 C.F.R. § 3.303(a); Walker, 2013 WL 628429, at *13.  In this case, the preponderance of the competent and probative evidence weighs against a relationship to service.  Specifically, the December 2012 VA examination report and December 2012 expert medical opinion constitute highly probative evidence that the Veteran's cervical spine pathology is not related to active service but rather to the September 2004 MVA and to natural age-related disc degeneration.  These opinions were rendered by medical professionals who considered the Veteran's medical history and are supported by thorough explanations which are consistent with the credible evidence of record.  Further weighing against the Veteran's claim is the amount of time that has elapsed between active service and the initial onset of cervical spine pain following the September 2004 MVA, which occurred almost three decades after the Veteran's period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The Board has considered the Veteran's contention that his degenerative disc disease of the cervical spine stems at least in part from the in-service choking incident.  His medical background as a nurse renders his statements more competent on this issue than statements made by a layperson without such a background.  However, this determination is still one that is very medically complex given the amount of time that has elapsed since service and the initial diagnosis of disc disease, which was first revealed through diagnostic imaging in September 2004 following the MVA.  Given the credible evidence of record and the medical complexity of this issue, the Board accords more weight to the findings of the VA medical doctor and neurosurgeon discussed above than to the Veteran's statements.  The December 2012 VA examiner, a medical doctor, and the December 2012 VA neurosurgeon who rendered the expert medical opinion, both concluded that it was unlikely that the Veteran's cervical spine disability was related to active service, and more likely that it was related to the September 2004 MVA and age-related degeneration.  These findings are supported with complete explanations which on their face are much more consonant with the credible evidence of record than the Veteran's contention.  Moreover, the VA medical doctor and neurosurgeon who rendered the opinions finding against a relationship to service possess considerably more medical expertise than the Veteran, as both are licensed medical doctors at least one of whom, the neurosurgeon, is a specialist in his field. 

In short, the preponderance of the evidence weighs against a relationship between the Veteran's cervical spine disability and the in-service choking incident or any other disease, injury, or event during service.  Thus, the third Shedden element is not satisfied.  Shedden, 381 F.3d at 1166-67.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a cervical spine disability is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


